***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   CHARLES H. GADDY v. MOUNT VERNON FIRE
         INSURANCE COMPANY ET AL.
                 (AC 41130)
                      Bright, Devlin and Eveleigh, Js.

                                  Syllabus

The plaintiff appealed to this court from the judgment of the trial court
   granting the motion for summary judgment filed by the defendants. The
   plaintiff claimed that the trial court improperly concluded that his claims
   were barred by the applicable statute of limitations. Held that the trial
   court properly granted the defendants’ motion for summary judgment
   and rendered judgment for the defendants; the claims that the plaintiff
   raised on appeal were essentially the same claims that he raised in the
   trial court and, because those issues were properly resolved in the trial
   court’s thoughtful and comprehensive memorandum of decision, this
   court adopted that court’s well reasoned memorandum of decision as
   a statement of the facts and the applicable law on those issues.
          Argued May 28—officially released September 3, 2019

                            Procedural History

  Action seeking, inter alia, to recover proceeds alleg-
edly due under an insurance policy issued by the defen-
dants, and for other relief, brought to the Superior Court
in the judicial district of Hartford, where the court,
Noble, J., denied the plaintiff’s motion for summary
judgment and granted the defendants’ motion for sum-
mary judgment, and rendered judgment thereon, from
which the plaintiff appealed to this court. Affirmed.
  Mario Cerame, with whom, on the brief, were Juri
E. Taalman, Joseph R. Serrantino and Timothy Brig-
nole, for the appellant (plaintiff).
  Beverly Knapp               Anderson,          for     the    appellees
(defendants).
                                   Opinion

   PER CURIAM. The plaintiff, Charles H. Gaddy,
appeals from the summary judgment rendered by the
trial court in favor of the defendants, Mount Vernon
Fire Insurance Company and United States Liability
Insurance Group. On appeal, the plaintiff claims that
the court improperly concluded that his claims were
barred by the applicable statute of limitations. We
disagree.
   The claims raised by the plaintiff on appeal essentially
are the same claims he raised in the trial court when he
opposed the defendants’ motion for summary judgment
and argued in favor of his own motion for summary
judgment. We have examined the record on appeal,
including the briefs and arguments of the parties, and
we conclude that the judgment of the trial court should
be affirmed. The issues raised by the plaintiff were
resolved properly in the thoughtful and comprehensive
memorandum of decision filed by the trial court, Noble,
J. Because Judge Noble’s memorandum of decision also
fully addresses the arguments raised in the present
appeal,1 we adopt the trial court’s well reasoned deci-
sion as a statement of the facts and the applicable law
on those issues. See Gaddy v. Mount Vernon Fire Ins.
Co., Superior Court, judicial district of Hartford, Docket
No. CV-XX-XXXXXXX-S (October 16, 2017) (reprinted at
192 Conn. App.       ,     A.3d       ). It would serve no
useful purpose for us to repeat those facts or the discus-
sion here. See, e.g., Tzovolos v. Wiseman, 300 Conn.
247, 253–54, 12 A.3d 563 (2011).
      The judgment is affirmed.
  1
    In addition to the claims he raised before the trial court, the plaintiff,
on appeal, also argues that a recent case, Cadle Co. v. Ogalin, 175 Conn.
App. 1, 167 A.3d 402, cert. denied, 327 Conn. 930, 171 A.3d 454 (2017),
establishes that, pursuant to General Statutes § 52-598, he, as a judgment
creditor, has twenty-five years to bring suit against the defendants, which
he claims are judgment debtors. We disagree that Cadle Co. applies to the
plaintiff’s situation. Because the plaintiff has never obtained a judgment
against these defendants, they, as a matter of law, are not judgment debtors
in this case. In an attempt to avoid this obvious conclusion, the plaintiff
argued, for the first time in a motion for reargument and reconsideration,
that the defendants are the ‘‘alter ego’’ of their insured, the actual judgment
debtor. The court denied the plaintiff’s motion, and the plaintiff has not
argued on appeal that it was error for the court to do so. Furthermore,
other than a bald assertion that the defendants are the alter ego of their
insured, neither the plaintiff’s principal brief nor his reply brief contain any
analysis of such a claim. For these reasons, any such claim is deemed
abandoned. See NRT New England, LLC v. Jones, 162 Conn. App. 840, 856,
134 A.3d 632 (2016).